PEE CURIAM.
Appellant in this case has wholly failed to file any abstract of record or copies of the reporter’s transcript of evidence as provided by Eule 4 of this court. It is the duty of counsel appealing a case to prepare and file such an abstract and transcript as will present every question which it is do-*265sired that the court shall review. Nor will the court examine the original pleadings and record to supply this deficiency. Liberty Mining & Smelting Co. v. Geddes, 11 Ariz. 54, 90 Pac. 332; Donohoe v. E. P. & S. W. R. R. Co., 11 Ariz. 293, 94 Pac. 1091; Daggs v. Howard Sheep Co., 16 Ariz. 283, 145 Pac. 140; Martin v. Rankers’ Trust Co., 18 Ariz. 55, Ann. Cas. 1918E 1240, 156 Pac. 87.
The assignments of error in appellant’s brief are such that we cannot consider them intelligently in this state of the record, and the judgment of the trial court is necessarily affirmed.